 


116 HRES 756 EH: Implementing the recommendations adopted by the Select Committee on the Modernization of Congress.
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 756 
In the House of Representatives, U. S., 
 
March 10, 2020 
 
RESOLUTION 
Implementing the recommendations adopted by the Select Committee on the Modernization of Congress. 
 
 
1.Short title; table of contents 
(a)Short titleThis resolution may be cited as the Moving Our Democracy and Congressional Operations Towards Modernization Resolution. (b)Table of contentsThe table of contents of this resolution is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Streamlining and Reorganizing Human Resources 
Sec. 101. Centralized human resources program. 
Sec. 102. Reports on operation of Office of Diversity and Inclusion. 
Sec. 103. Examining feasibility of updating staff payroll system. 
Sec. 104. Examining feasibility of adjusting the statutory limitation on number of employees of Member offices. 
Sec. 105. Employee orientation and separation processes. 
Title II—Improving Orientation for Members-Elect and Providing Improved Continuing Education Opportunities for Members 
Sec. 201. Plan for providing for designated staff to prepare for operation of offices of new Members-elect. 
Sec. 202. Improving the orientation experience of new Members. 
Sec. 203. Exploring the feasibility of establishing a Congressional Leadership Academy. 
Sec. 204. Requiring annual cybersecurity training for Members and employees. 
Title III—Modernizing and Revitalizing Technology 
Sec. 301. Reforming House Information Resources. 
Sec. 302. Providing technologies to improve constituent engagement. 
Sec. 303. Streamlined approval process for outside technology vendors. 
Sec. 304. Enabling early adoption of new technologies and applications by offices. 
Sec. 305. Improving Member feedback regarding outside vendors and HIR services. 
Sec. 306. Leveraging bulk purchasing power of the House. 
Sec. 307. Requiring Congressional Research Service to provide rapid response short fact sheets. 
Sec. 308. Establishing nonpartisan constituent engagement and services page on HouseNet. 
Title IV—Making the House Accessible to All 
Sec. 401. Ensuring accessibility of House websites. 
Sec. 402. Close captioning of proceedings; captioning service for videos created by House offices. 
Sec. 403. Comprehensive review of accessibility. 
Title V—Improving Access to Documents and Publications 
Sec. 501. Adopting standardized format for legislative documents. 
Sec. 502. Legislation comparison project. 
Sec. 503. Database of information on expiration of authorizations of programs. 
Sec. 504. Database of votes taken in committees. 
Sec. 505. Assignment of unique identifiers for reports filed by registered lobbyists. 
Sec. 506. Public availability of reports.   
2.DefinitionsIn this resolution, the following definitions apply: (1)The term Chief Administrative Officer means the Chief Administrative Officer of the House of Representatives. 
(2)The term Clerk means the Clerk of the House of Representatives. (3)The term HIR means the Office of House Information Resources. 
(4)The term Member means a Member of the House of Representatives and a Delegate or Resident Commissioner to the Congress. IStreamlining and Reorganizing Human Resources 101.Centralized human resources program (a)Establishment and operation of programIn order to improve recruitment and retention of a diverse workforce, develop best human resources practices, and take steps to improve competitive compensation and benefits for employees, the Chief Administrative Officer shall establish and operate a centralized human resources program to assist Member, committee, and leadership office staff.  
(b)Features of programThe program established under this section shall provide the following services: (1)Developing a centralized repository of practices collected from internal and external sources that have proven to be successful in hiring, promoting, and managing staff, updated from time to time. 
(2)Improving diversity recruitment by implementing and promoting best practices for actively seeking out candidates of various backgrounds, experiences, and talents, including through outreach to under-represented colleges and universities, community colleges, historically black colleges and universities, and organizations for individuals with disabilities, and compiling a list of such candidates into the House resume portal. (3)Reevaluating current Member, committee, and leadership office employee benefits (including the evaluation of the capacity and costs of the House child care center and student loan repayment program) and submitting to the Committee on House Administration on a regular and ongoing basis recommendations for additions or improvements to such benefits which will improve recruitment and retention, exploring options such as telework, flex schedules, returnship programs, and sabbaticals. 
(4)Conducting a biennial staff survey as well as offering an optional exit survey to Member, committee, and leadership office staff. (5)Making improvements to the House resume portal, including making such portal into a user-friendly, searchable tool for Member, committee, and leadership offices to identify talent based on unique criteria, and including ways to promote and publicize the existence and availability of such portal to internal and external users. 
(6)Providing Members-elect with information on the full range of services offered to their staff in an easily understandable and organized format immediately following the certification of their election results. (c)Operation of program (1)StaffThe Chief Administrative Officer shall designate an employee of the Office of the Chief Administrative Officer who shall be responsible for the operation of the program established under this section, using existing staff and resources of the Office. 
(2)Location; availability of services onlineThe program shall be located in a physical location which is easily accessible to the offices using the resources of the program, and shall provide an online portal through which offices may obtain these services.  (d)RegulationsThe Committee on House Administration may issue regulations and take any other steps as may be required to carry out this section. 
102.Reports on operation of Office of Diversity and InclusionIn accordance with House Resolution 6 (agreed to January 9, 2019), the Office of Diversity and Inclusion of the House of Representatives shall submit the following plans and reports:  (1)Not later than 60 days after the appointment of the Director of the Office, the Office shall submit to the Committee on House Administration an operational plan for the Office that shall include, consistent with applicable House rules, regulations, and law, a plan for appointing and establishing duties for staff of the Office which shall set forth a proposed maximum number of staff. 
(2)Not later than 90 days after submitting the operational plan under paragraph (1), the Office shall submit a diversity plan to the Committee on House Administration for the Committee’s review and approval, and shall include in the plan the following: (A)Policies to direct and guide House employing offices to recruit, hire, train, develop, advance, promote, and retain a diverse workforce, consistent with applicable House rules, regulations, and law. 
(B)The development of a survey, in consultation with the Committee on House Administration, to evaluate diversity in House employing offices. The Office shall develop, conduct, and report the results of the survey in a bipartisan manner.  (C)A framework for the annual diversity report required under paragraph (3). 
(D)A proposal for the composition of an Advisory Council that shall, as necessary, inform the work of the Office. (E)Any additional components as determined by the Committee on House Administration. 
(3)At the end of each session of Congress, the Office shall submit a House of Representatives diversity report to the Speaker, the Majority Leader and Minority Leader, the chair and ranking minority member of the Committee on House Administration, and the chair and ranking minority member of the Subcommittee on the Legislative Branch of the Committee on Appropriations. The Office shall ensure that the contents of each such report are presented in a bipartisan manner. 103.Examining feasibility of updating staff payroll system (a)RequirementNot later than 120 days after the date of adoption of this resolution, the Chief Administrative Officer shall submit to the Committee on House Administration a report on the feasibility of updating the employee payroll system in order to address considerations of younger and lower-paid employees, as well as issues experienced generally by some employees regarding the current monthly pay schedule. 
(b)ContentsThe report submitted under subsection (a) shall include the following: (1)The results of any employee surveys regarding the desirability of changing the employee payroll system or providing both a monthly or bimonthly system. The report shall present such results in a bipartisan manner. 
(2)An analysis of any costs associated with making changes to the current employee payroll system, including providing additional options for the schedule of payments. (3)An analysis of any impediments or concerns with making any changes to the current staff payroll system. 
(c)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 104.Examining feasibility of adjusting the statutory limitation on number of employees of Member offices (a)RequirementThe Chief Administrative Officer shall enter into a contract with an outside entity under which the entity shall work with the Chief Administrative Officer to prepare and submit a report examining the feasibility of adjusting the statutory limitation established in 1975 on the number of employees who may be employed in the office of a Member. 
(b)Contents of reportThe report described in subsection (a) shall include the following: (1)Information regarding the size and demographic makeup of each congressional district, including the number and coverage area of each district office. 
(2)The average number of employees for each district office, including common tasks by position. (3)Recommendations regarding the optimal number of employees in both offices located in House office buildings and district offices to address common office workflows and constituent requests, including changes in technology that have occurred recently and are expected to occur in the near future that would have an effect on such number. 
(4)Recommendations regarding employee salaries and costs, including recommendations for necessary changes to the Members’ Representational Allowance that would be necessary to carry out such recommendations. (c)Deadlines (1)Provision of draft solicitation for contractNot later than 60 days after the date of adoption of this resolution, the Chief Administrative Officer shall provide a draft of the solicitation for the contract described in subsection (a) to the Committee of House Administration. 
(2)Submission of reportUnder the contract entered into pursuant to this section, the entity shall submit the report not later than 180 days after the signing of the contract. 105.Employee orientation and separation processes (a)Establishment of processesThe Committee on House Administration shall design and implement— 
(1)a comprehensive and uniform orientation process for new employees (including interns) of the House to complete within a designated period of time after appointment; and (2)a comprehensive and uniform separation process for employees (including interns) of the House to complete within a designated period of time prior to termination. 
(b)ApplicabilityThe processes under subsection (a) shall apply only to employees and interns who have access to the House Network. (c)RegulationsThe Committee on House Administration may issue regulations or take any other steps as may be required to carry out this section. 
IIImproving Orientation for Members-Elect and Providing Improved Continuing Education Opportunities for Members 
201.Plan for providing for designated staff to prepare for operation of offices of new Members-elect 
(a)RequirementNot later than 90 days after the date of the adoption of this resolution, the Chief Administrative Officer shall submit a report to the Committee on House Administration that contains a detailed plan for establishing a program under which, upon the recommendation of an individual by a Member-elect (other than a Member elected to fill a vacancy), the Chief Administrative Officer shall appoint the individual for a limited period of time to assist such Member-elect with administrative and other responsibilities pertaining to the preparation of the Member’s congressional office for operation, and shall include in the plan a timetable for implementation, an estimate of expected costs, and the identification of any statutory or regulatory obstacles to the implementation of such a program.  (b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
202.Improving the orientation experience of new Members 
(a)In generalIn providing orientation services for new Members, including in-person courses and sessions, the Committee on House Administration shall carry out the following: (1)The Committee shall work to ensure that orientation services are made available to all new Members, including Members elected in a special election during a Congress. 
(2)The Committee shall work to ensure that courses on the Rules of the House, decorum and debate, and other such courses on practices to promote civility and respect are made available to Members. (3)The Committee shall work to ensure that archived audio and visual recordings of orientation sessions are made available for reference. 
(4)The Committee shall work to provide a range of House training programs and support services, including courses to promote civility and encourage decorum, for new Members and the senior staff of new Members throughout the Members’ first term. (5)To the extent the Committee considers appropriate, the Committee shall examine the feasibility of providing a just in time approach to orientation sessions under which information is provided at the time at which it will be most useful to the Members. 
(b)Providing services in nonpartisan mannerTo the greatest extent practicable, the Committee on House Administration shall ensure that the orientation services provided to new Members, including in-person courses and sessions, are provided in a nonpartisan manner. (c)RegulationsThe Committee on House Administration may issue regulations or take any other steps as may be required to carry out this section. 
203.Exploring the feasibility of establishing a Congressional Leadership Academy 
(a)Survey of MembersThe Chief Administrative Officer shall conduct a survey of Members to determine the level of interest in establishing a Congressional Leadership Academy to provide online and in-person continuing education opportunities that will promote professional development and institutional training, including the feasibility of setting up a pilot program to establish such an Academy. (b)ReportNot later than 120 days after the date of the adoption of this resolution, the Chief Administrative Officer shall submit a report to the Committee on House Administration on the results of the survey conducted under subsection (a), and shall include in the estimates of costs of establishing and operating a Congressional Leadership Academy as well as any impediments to establishing such an Academy, including impediments relating to technology, security, or content. 
204.Requiring annual cybersecurity training for Members and employees 
(a)Requirement for trainingThe Chief Administrative Officer shall carry out a cybersecurity training program under which each individual who has access to the House Network (including each Member, officer, employee, intern, and vendor of the House) annually receives an appropriate amount of cybersecurity training. (b)Deadlines for individuals not having prior access to NetworkAn individual described in subsection (a) who has not previously had access to the House Network shall complete the cybersecurity training program under such subsection not later than 30 days after the individual first has access to the House Network.  
(c)RegulationsThe Committee on House Administration may issue regulations or take any other steps as may be required to carry out this section. IIIModernizing and Revitalizing Technology 301.Reforming House Information Resources (a)RequirementNot later than 180 days after the date of the adoption of this resolution, the Chief Administrative Officer shall submit a report to the Committee on House Administration on the operations of the Office of House Information Resources. Such report shall include— 
(1)the identification of solutions to address the challenges HIR faces in balancing the needs between network security and making available emerging technologies in a timely manner to satisfy the operational needs of Member offices, including a detailed marketing and communications plan to address gaps and disruptions that exist in the seamless delivery of services between HIR and the offices it supports; (2)recommendations to improve the quality of HIR services, such as web design and information technology support; 
(3)recommendations for changes to HIR’s mission to better align it with the needs of Member offices; (4)methods to reduce duplicative spending on information technology services; and 
(5)the identification of steps and actions necessary to ensure that HIR establishes a single point-of-contact within HIR for each office of the House so that such point-of-contact is responsible for responding to requests from the office and coordinating the delivery of products and services to the office, as well as an analysis of the advantages and disadvantages of the use of a single point-of-contact for such purposes. (b)Conducting outside reviewThe Committee on House Administration may direct the Chief Administrative Officer to enter into a contract with an outside entity to provide the Committee with an independent review of the operations of HIR and to provide independent recommendations to the Committee regarding strategies and steps for reforming HIR’s operations. 
(c)RegulationsThe Committee on House Administration may issue regulations or take any other steps as may be required to address the report submitted by the Chief Administrative Officer under subsection (a) and, if applicable, the recommendations provided by an outside entity pursuant to the contract entered into under subsection (b). 302.Providing technologies to improve constituent engagementThe Committee on House Administration may issue regulations or take any other steps as may be required to ensure that Member offices have the necessary technology and software to improve the efficiency and operation of Member offices and to improve constituent engagement, including, as soon as practicable after the date of the adoption of this resolution, the implementation of the following: 
(1)The ability of House offices to conduct video calls and video conferences. (2)The ability of Members to sign legislation, correspondence, and constituent consent forms using electronic signatures, in accordance with guidance developed in coordination with the Clerk of the House of Representatives. 
(3)The ability of Members and employees to securely and seamlessly access the House Network from any place and at any time. (4)A plan and timetable to improve the correspondence management tools available to Member offices, including improving the ability of the constituents of a Member to upload requests for casework directly to the Member’s official public website. 
303.Streamlined approval process for outside technology vendors 
(a)RequirementNot later than 90 days after the date of the adoption of this resolution, HIR shall submit a report to the Committee on House Administration describing the steps necessary to create a streamlined process for the approval of outside technology, including a discussion of unique legal, statutory, or other considerations relating to the House environment, costs, obstacles to creating and operating such an approval process, and security or other issues relating to such a process. (b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
304.Enabling early adoption of new technologies and applications by offices 
(a)RequirementNot later that 120 days after the date of the adoption of this resolution, HIR shall submit a report to the Committee on House Administration on establishing a program under which Member, committee, and leadership offices may elect to participate in the early adoption of technologies or applications developed by an outside vendor prior to the final approval by the House of the use of such technology or application for such offices, and shall include in the report a description of the steps necessary to set up such a program, the operation of such program, the identification of additional costs that may be incurred by such a program, and the identification of the steps necessary to ensure security and steps necessary to protect against jeopardizing the House enterprise. (b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
305.Improving Member feedback regarding outside vendors and HIR services 
(a)RequirementNot later than 90 days after the date of the adoption of this resolution, HIR shall submit a report to the Committee on House Administration on the steps necessary to— (1)in compliance with applicable Rules of the House of Representatives and other regulations and standards of the House, create an internal customer satisfaction portal on HouseNet that allows Members and employees to rate and review outside vendors and HIR services; 
(2)annually survey district-level staff and district-specific technology concerns; and (3)survey Members and employees on what technologies they would like to use. 
(b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 306.Leveraging bulk purchasing power of the House (a)RequirementNot later than 90 days after the date of the adoption of this resolution, the Chief Administrative Officer shall submit a report to the Committee on House Administration on the steps necessary to provide a standard suite of information technology (as described in subsection (b)) for the use of offices of Members of the House, including various packages and options, and shall include in the report an analysis of alternative methods for funding the purchase of such a suite, including increasing the Members’ Representational Allowances or creating additional accounts. The report shall also include a detailed marketing and communications plan, including strategies to disseminate information regarding the standard suite to Member offices. 
(b)Contents of standard suiteThe standard suite of information technology described in this subsection consists of the following, in such quantity and with such features as the Chief Administrative Officer determines to be appropriate to enable offices of Members of the House to quickly and effectively carry out their operations in a cost-effective manner: (1)Desktop and portable computers, including hardware, software, and related equipment and supplies. 
(2)Mobile and stationary telephones, including related equipment and supplies. (3)Printers, including hardware, software, and related equipment and supplies. 
(4)Internet products and services, including website development and administration services. (5)Related information technology and telecommunications services, including technical support and customer service. 
(6)Subscriptions and subscription services. (c)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
307.Requiring Congressional Research Service to provide rapid response short fact sheetsThe Committee on House Administration shall work closely with the Congressional Research Service to ensure that the Service has the capability to rapidly provide short, nonpartisan fact sheets which may be disseminated by Member offices. 308.Establishing nonpartisan constituent engagement and services page on HouseNetThe Committee on House Administration may issue regulations, or take any other steps as may be required, to establish a nonpartisan constituent engagement and services page on HouseNet which will better disseminate best practices and ideas regarding ways to optimize and improve constituent engagement and service. 
IVMaking the House Accessible to All 
401.Ensuring accessibility of House websites 
(a)RequirementNot later than 90 days after the date of the adoption of this resolution, the Chief Administrative Officer shall submit a report to the Committee on House Administration detailing a plan to ensure that all House websites and applications are accessible. Such report shall include— (1)a schedule for analyzing all House websites and applications to determine the accessibility level of each such website and application; 
(2)an analysis of the resources and assistance necessary to ensure all relevant systems are compatible with common programs used by major disability groups; and (3)a plan to ensure that all updates to such websites and applications, as well as new websites and applications, are accessible. 
(b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 402.Close captioning of proceedings; captioning service for videos created by House offices (a)RequirementNot later than 180 days after the date of the adoption of this resolution, the Chief Administrative Officer and the Clerk shall submit a report to the Committee on House Administration detailing a plan to ensure that all House proceedings that are broadcast on television or streamed on the Internet provide closed caption services, and provide a free captioning service for all web videos created by Member, committee, and leadership offices, as well as the Office of the Chief Administrative Officer and the Office of the Clerk. Such report shall include— 
(1)a statement of the estimated costs of providing close captioning services for all such proceedings; (2)a statement of the estimated costs of providing captioning service for all such web videos; 
(3)an estimated timeline for carrying out the plan; and (4)a discussion of any barriers to carrying out the plan, including statutory or regulatory impediments. 
(b)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 403.Comprehensive review of accessibility (a)Report on accessibility of United States Capitol Buildings and GroundsNot later than 180 days after the date of the adoption of this resolution, the Architect of the Capitol, the Sergeant at Arms of the House of Representatives, and the Executive Director of the Office of Congressional Workplace Rights, shall provide a joint report to the Committee on House Administration identifying areas of the Capitol buildings and the United States Capitol Grounds that are not currently accessible, the estimated costs of making such areas accessible, including a timetable and plan for making accessibility modifications, and a discussion of future challenges to ensuring full accessibility. 
(b)Report on accessibility of practices and programmingNot later than 180 days after the date of the adoption of this resolution, the Chief Administrative Officer, in consultation with the Director of the Office of Congressional Accessibility Services and the Librarian of Congress, shall submit a report to the Committee on House Administration evaluating the accessibility of the practices and programming used by offices of the legislative branch to serve the needs of individuals with disabilities. (c)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
VImproving Access to Documents and Publications 
501.Adopting standardized format for legislative documents 
(a)RequirementNot later than 60 days after the date of the adoption of this resolution, the Clerk shall submit a report to the Committee on House Administration regarding the status of the overall implementation and adoption of a standardized format for drafting, viewing, and publishing legislation to improve transparency and efficiency throughout the lawmaking process, specifically including the status of the overall implementation of the Extensible Markup Language, or XML, schema known as United States Legislative Markup. (b)Initial reportThe report required under subsection (a) shall include a detailed plan for completing the overall implementation and adoption of the format described in such subsection, including a timeline, a statement of the costs incurred as of the date of such report, and a statement of the expected costs anticipated to be incurred in the future. 
(c)Quarterly reportsNot later than 15 days after the last day of each calendar quarter that begins after the submission of the report under subsection (a), the Clerk shall submit to the Committee on House Administration a status report on the progress made during that quarter regarding the overall implementation and adoption of the format described in such subsection, including any updates to the timeline and to the costs incurred during that quarter and expected to be incurred in the future, and a detailed account of actions taken to implement and adopt the format during the quarter covered by the report. (d)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
502.Legislation comparison project 
(a)RequirementNot later than 90 days after the date of the adoption of this resolution, the Clerk shall submit a report to the Committee on House Administration regarding the status of the completion of the legislative comparison project required by clause 12 of rule XXI of the Rules of the House of Representatives. (b)Initial reportThe report required in under subsection (a) shall include a detailed plan for completing the legislative comparison project, including a timeline, a statement of the costs incurred as of the date of the report, and a statement of the expected costs anticipated to be incurred in the future. 
(c)Quarterly reportsNot later than 15 days after the last day of each calendar quarter that begins after the submission of the report under subsection (a), the Clerk shall submit to the Committee on House Administration a status report on the progress made during that quarter regarding the completion of the legislative comparison project, including any updates to the timeline and to the costs incurred during that quarter and expected to be incurred in the future, and a detailed account of actions taken to complete the legislative comparison project during the quarter covered by the report. (d)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
503.Database of information on expiration of authorizations of programs 
(a)RequirementNot later than 120 days after the date of the adoption of this resolution, the Clerk shall submit a report to the Committee on House Administration regarding the establishment and maintenance, on its public website, of an up-to-date database that is searchable, sortable, and downloadable of the expiration dates of all Federal programs and the primary committee of subject matter jurisdiction over each such program. (b)Initial reportThe report required under subsection (a) shall include a detailed plan for the completion and implementation of such database, including a timeline and a statement of ongoing and expected costs of development and implementation, any necessary legal or legislative authorities, as well as any barriers or difficulties identified regarding the completion and operation of the database. Such report shall also include a discussion and recommendations on ensuring that such database— 
(1)is updated on a continual and ongoing basis, including requiring that the Clerk posts all relevant all information not later than 30 days after receipt; and (2)includes information provided by standing and select committees (except the Committee on Appropriations, the Committee on Ethics, the Committee on Rules, and the Permanent Select Committee on Intelligence), as well as recommendations to ensure that such committees provide the required information on a timely and regular basis. 
(c)Annual reportsNot later than 15 days after the last day of each calendar year that begins after the submission of the report under subsection (a), the Clerk shall submit to the Committee on House Administration a report regarding the progress made regarding the establishment and maintenance of the database described in such subsection, including any updates to the timeline and to the costs incurred or expected to be incurred (as required under subsection (b)), and a detailed account of actions taken to establish and maintain the database during the year covered by the report. (d)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
504.Database of votes taken in committees 
(a)RequirementNot later than 120 days after the date of the adoption of this resolution, the Clerk shall submit a report to the Committee on House Administration regarding the establishment and maintenance, on its public website, of a separate database for the 116th Congress and each subsequent Congress of all recorded votes in committees (except for recorded votes taken by any committee in executive session or recorded votes which, under applicable rules of the committee, are not required to be made publicly available) that is sortable, up-to-date, and downloadable. (b)Initial reportThe report required under subsection (a) shall include a detailed plan for completion and implementation of the database described in such subsection, including a timeline and a statement of the ongoing and expected costs of development and implementation, any necessary legal or legislative authorities, as well as any barriers or difficulties identified regarding the completion and operation of the database. Such report shall also include a discussion and recommendations on ensuring that such database— 
(1)is updated on a continual and ongoing basis; and (2)requires each standing and select committee to provide to the Clerk with information respecting recorded votes taken in that committee (excluding votes which are not required to be included in the database) within 72 hours of such vote, to include a brief description of the matter on which the recorded vote was taken, the name of each Member of the committee voting on that matter, whether the vote was in the affirmative or the negative, and the total tally of the votes. 
(c)Quarterly reportsNot later than 15 days after the last day of each calendar quarter that begins after the submission of the report under subsection (a), the Clerk shall submit to the Committee on House Administration a report regarding the progress made regarding the establishment and maintenance of the database described in such subsection, including any updates to the detailed timeline and to the costs incurred or expected to be incurred (as required under subsection (b)), and a detailed account of actions taken to establish and maintain the database during for the quarter covered by the report. (d)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
505.Assignment of unique identifiers for reports filed by registered lobbyists 
(a)RequirementNot later than 60 days after the date of the adoption of this resolution, the Clerk shall submit a report to the Committee on House Administration regarding the status of assigning a unique identification number with respect to each person who files a registration statement or other report required to be filed with the Clerk under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), to be used for all purposes under such Act (including the public availability of such statements and reports) with respect to each statement or report required to be filed by that person with the Clerk. (b)Initial reportThe report required under subsection (a) shall include a detailed plan for assigning the unique identification numbers described in such subsection, including a timeline, a statement of the ongoing and expected costs of carrying out such plan, and a description of any obstacles to carrying out the plan (including obstacles relating to the Lobbying Disclosure Act of 1995 or other laws). 
(c)Quarterly reportsNot later than 15 days after the last day of each calendar quarter that begins after the submission of the report under subsection (a), the Clerk shall submit to the Committee on House Administration a report regarding the progress made regarding the overall implementation of the assignment of the unique identification numbers described in such subsection, including any updates to the timeline and to the costs incurred or expected to be incurred as required under subsection (b) and a detailed account of actions taken to carry out the assignment of such unique identification numbers during for the quarter covered by the report. (d)RegulationsThe Committee on House Administration may issue regulations to carry out any recommendations made in the report required under subsection (a) or take any other steps as may be required to carry out this section. 
506.Public availability of reportsThe Committee on House Administration shall take all steps practicable to make any report required under this resolution publicly available on the official public website of the Committee or in some other manner.  Cheryl L. Johnson,Clerk. 